130 S.E.2d 688 (1963)
259 N.C. 398
STATE of North Carolina
v.
Curtis Magellon LEA.
STATE of North Carolina
v.
Freddie Lee STALEY.
No. 580.
Supreme Court of North Carolina.
May 8, 1963.
*689 Atty. Gen. T. W. Bruton, Asst. Atty. Gen. Ray B. Brady, for the State.
Elreta Melton Alexander, Greensboro, for defendant appellants.
PER CURIAM.
The appellants assign as error the refusal of the court below to grant their motion for judgment as of nonsuit made at the close of the State's evidence and renewed at the close of all the evidence. The State offered ample evidence to take the consolidated cases to the jury against the respective defendants, and this assignment of error is overruled.
The defendants further assign as error the court's examination of witnesses tendered by the State as well as those tendered by the defendants.
The court interrupted the Solicitor or counsel for defendants some eight or ten times during the course of a comparatively short trial, and propounded approximately fifty questions to various witnesses. The questions propounded by the court would have been entirely proper if they had been asked by the Solicitor. Even so, in our opinion, many of these questions went beyond an effort to obtain a proper understanding and clarification of the testimony of the witnesses.
Certainly the able and conscientious judge who tried these consolidated cases below did not intend to do anything to prejudice the rights of the defendants, but it is the probable effect or influence upon the jury as a result of what a judge does, and not his motive, that determines whether the right of the defendants to a fair trial has been impaired to such an extent as to entitle them to a new trial.
We are inclined to the view that these defendants are entitled to a new trial and it is so ordered on authority of State v. Peters, 253 N.C. 331, 116 S.E.2d 787.
New trial.